NEW      GENERAL
                         OF   TEXAS




Honorable Burt L. Rleley        Opinion NO. w-306
Executive Director
State Commission for the        Re:    Legal effect of exemption
  Blind                                of certain deal and blind
317 Sam Houeton Building               students from payment of
Auatin, Texas 78701                    tuition and other Sees of
                                       and universiti
Dear Mr. Risley:                       to Article
          You have requested the opinion of this office re-
garding the above question.
          Article 2654f-2, Vernon’s Civil Statutes, was en-
acted in 1965, and amended in 1967. The amended atatute reada,
in part, a8 follows:
          “Section 1 e   In this act,
          (4j **tuition fees’ includes all of the
     fees for which an exemption la made in Section
     1, Chapter 6, Acta of the Y3rd Leglelature, 1st
     Called Session, 1933, as amended (Article 265&l,
     Vernon’s Texas Civil Statutes).
          “Section 2. (a) A deaf or blind person
     who is a resident ia entitled to exemption
     from the payment of tuition at any inatltution
     of collegiate rank supported In whole or in
     part by public funda appropriated from the
     State Treasury. ,* e 9 .‘(Bnphasia supplied.)

          Section 1 of Article 2654b-1, Vernon’s Civil Statutes,
referred to In the above-quoted statute, reads, in part, as
follows:
          “The governing boards of the several
     lnatitutlons of collegiate rank3 supported
     In whole or in part by public funds appro-
     priated from the State Treasury, are hereby
     Authorfzed.and directed to except and.exempt
     * . . a from the payment of al,1dues, feea and
     charges whatsoever, including fees for corres-



                              -1488-
Honorable Burt L. Risley,&a$a:2 (M-306)
                             ',,.
                               ,:




     pondence courses; provided, however, that the
     foregoing exemption shall nQ$ be construed to
     apply to deposits, such as library, or labora-
     tory deposits, which may be required in the
     nature of a security for the return of or pro-
     per care of property loaned for the use of
     students, nor to any fees or charges for lodging,
     board or clothing.'? (Bnphasls supplied.)                      .,
          In a previous opinion dealing with a problem'some-
what similar to the one presented here, Attorney General
Opinion V-399 (1947) held that the exemption extended to
veteran students by Sections 1, 2 and 3 of Article 2654b-1
did not operate to exempt such veteran students from the pay-
ment of student activities fees required by some state col-
leges and universities under Section 4 of Article 2654a.
          The fee exemption granted in Section 1 of Article
2654b-1, quoted supra, is stated in clear
                                       -- and unequivocal
language, and has continued unchange= ince the original en-
actment of the statute in 1933. Where the Legislature has
expressed Itself so clearly, and has carefully delineated
those persons who are to qualify for the ex@ptions granted,
it is artificial logic to conclude that the plain, unquali-
fled words do not mean what they say. If the,statute is by
its terms plain and unambiguous, the opinion of the Attorney
General as well as any departmental construction must neces-
sarily yield thereto.. Caivert v. Thompson, 339 S,W.2d 685
(Tex.Civ.App. 196O,err,ref        1   Accordingly, Attorney
General Opinion V-399 (194jj_nG'Ze&uled.
          In answer to youz$&eclflc question, youare ad-
vised that it is the opinio-.   this office that, by authority
of Article 2654f-2, quali       af or blind students are exempt
from all mandatory fees a         upported colleges and universl-
ties except those fees spec       yexcepted in Section 1,
Article 2654b-1,




                           -1489-
.       -




    Honorable Hurt L. Rlsley, page 3 (M-306)




                              SUMMARY                             ,

                  By authorlty of Article 2654f-2, Vernon's
            Civil Statutes, qualified deaf or bllnd students
            are exempt from all mandatory fees at state-
            supported college8 and universities except those
            fees specifically excepted in Section l., Article
            26gb-1,   Vernon's Civil Statutes.
                                               truly your6,


                                                     C. MARTIN
                                     At       rney   General of Texae
                                          t

    Prepared by Malcolm L. Quick
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    Pat Bailey
    Joseph H, Sharpley
    Larry Craddock
    John Fainter
    A. J. CARUBBI, JR.
    Executive Assistant




                                  -1490-